Appellant was charged with murder with malice, and by the jury convicted and sentenced to serve twelve years in the state penitentiary.
The salient facts are these: Appellant was chief of police of Monahans, Texas, and on September 13, 1937, Saturday night between one and two o'clock, was in a drink and dance hall about two and a half miles northeast of San Angelo, Texas, *Page 671 
called the "Windmill." Appellant had evidenced some boisterousness in the dance hall, and, while drinking, had exhibited his pistol, and announced that he was "a tough guy." He had offered also to do some fancy shooting with such pistol, and had announced that he wanted no one to give him "any static."
One Bonnard Cook, and a male companion in company with Sadie McMillan and another woman were in the bar of this establishment, about one or two o'clock on Sunday morning, when appellant also entered the bar. Sadie McMillan, who was unacquainted with appellant, had on a small green hat which appellant removed from her head. She repossessed herself of the hat, and again appellant took the same off her head; her escort Bonnard Cook then took the hat back from appellant and placed same behind him (Cook). Appellant then said to Cook: "You don't like that, do you?" and Cook replied: "No, I don't." Appellant then said. "What in the God damned hell are you going to do about it?" It seems that appellant jerked his coat open at such time, and the man Cook then struck appellant a severe blow with his fist over the eye and knocked him down, and appellant fell about six feet. Immediately Cook followed to where appellant was and grasped appellant's pistol by the barrel and a struggle ensued. During this struggle the pistol was discharged, the bullet striking one Jack Runnels, a bystander, from which wound Runnels soon thereafter died.
Both of these parties were strong active men, appellant being about six feet two inches in height and Cook about six feet and strong and active.
The court gave an exhaustive and comprehensive charge on nearly every conceivable phase of this case, but unfortunately he seems to have omitted a charge on a self-defensive theory that seems to present itself from the witness Cook's testimony.
Appellant did not take the stand, nor did he offer any testimony relative to the facts. He merely offered the testimony of certain physicians relative to the effects of such a blow as he had received from Cook just prior to the firing of the shot, their evidence offering grounds for the conclusion that such a blow would have caused a temporary unconsciousness, during which time no intent nor motive could have been formed by the human mind, and that therefore the firing of the shot that took Runnels' life could not have been motivated by any malice toward Cook. He further only offered many character witnesses.
In appellant's objections and exceptions to the court's charge we find the following paragraph: "The defendant objects *Page 672 
and excepts, in addition to the objections and exceptions heretofore submitted to the court, before any charge is read to the jury, to the court's failure to set forth in his charge to the jury the law of self-defense and wholly fails to advise the jury of the rights of this defendant under the law of self-defense, and defendant herein now requests that the court give the charge on self-defense."
We are convinced that a charge embodying the imperfect right of self-defense was called for by the State's own testimony, and that same should have been given in conjunction with the court's charge on murder without malice, and that such right of imperfect self-defense should only be utilized, if at all, in determining whether these facts evidenced an unlawful killing with malice, or such a one without malice. We do think that the facts as here presented present a proper case for the use of a charge on a provocation of the difficulty, or an imperfect self-defense, and that the trial court was in error when he failed to embody in his charge a paragraph dealing with such a doctrine.
Mr. Branch in his Penal Code, p. 1091, Sec. 1951, under the head of "Imperfect Self-Defense," has the following to say: "If the wrongful act of defendant produced the occasion or condition wherein it became necessary for his own safety that he kill, he is not entitled to the perfect right of self defense, but the grade of homicide is regulated according to the magnitude of the wrong, and if defendant intended an ordinary battery or was a mere trespasser his right of self defense would not be wholly lost, but would be imperfect, and as such, might reduce the homicide to manslaughter. Reed v. State, 11 Texas Crim. App. 509; King v. State, 13 Texas Crim. App. 283; Arto v. State, 19 Texas Crim. App. 136; Peter v. State, 23 Texas Crim. App. 687, 5 S.W. 228; Habel v. State,28 Tex. Crim. 551, 588, 13 S.W. 1001; Carter v. State, 30 Texas Crim. App. 551, 17 S.W. 1102, Franklin v. State, 30 Texas Crim. App. 628, 18 S.W. 468; Polk v. State, 30 Texas Crim. App. 567, 18 S.W. 466; Franklin v. State, 34 Tex. Crim. 287,30 S.W. 231; Nicks v. State, 46 Tex. Crim. 241,79 S.W. 35; Yarborough v. State, 147 S.W. 272; Carver v. State, 148 S.W. 746."
We find in the record many bills of exception relative to certain remarks of the prosecuting attorneys that are attempted to be construed as a reference to the appellant's failure to testify. We do not think such remarks are susceptible to such a construction. *Page 673 
We think the statements and conduct of appellant in the dance hall, occurring some time prior to the shooting of Runnels, were admissible for the purpose of showing motive and malice, and the general and reckless disregard of the rights of others.
The remaining bills that relate to the misconduct of the jury need not be considered as such will doubtless not arise in the event of another trial.
On account of the trial court's failure to charge on the law of self-defense as presented by the evidence, this judgment is reversed and the cause remanded.
                ON STATE'S MOTION FOR REHEARING.